       Case 4:18-cv-01901 Document 160 Filed on 05/03/21 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 CELLTEX THERAPEUTICS                      §
 CORPORATION                               §
                                           §
         Plaintiff/Counter-Defendant,      §
                                           §
 VS.                                       §                Civil Action 4:18-cv-01901
                                           §
 R BIO CO., LTD. and                       §
 HUMAN BIOSTAR, INC.,                      §
       Defendants/Counter-Plaintiffs.      §
                                           §


               AGREED REPORT TO COURT AND UNOPPOSED
               REQUEST TO POSTPONE STATUS CONFERENCE

        Celltex asked the Court on April 7, 2021 to set a status conference, which the

Court set for May 5, 2021. In the time since our request, counsel for the parties have

conferred on numerous occasions about the path forward. The parties have agreed

that Defendants will expeditiously seek documents, and any related depositions,

limited to the issue of Defendants’ damages, to which Celltex will promptly respond.

The goal is to put Defendants in a position to discuss settlement with Celltex in the

near future.

        Celltex, with Defendants’ consent, therefore asks the Court to postpone the

status conference for 90 days to permit the parties to discuss settlement of the case.

The parties will report to the Court sooner if they are able to reach an agreement or

have reached an impasse.

        This motion is unopposed.
Case 4:18-cv-01901 Document 160 Filed on 05/03/21 in TXSD Page 2 of 3




 Dated May 3, 2021.            Respectfully submitted,

                               FOGLER, BRAR, O’NEIL & GRAY LLP

                               /s/ Murray Fogler
                               Murray Fogler
                               Attorney-in-Charge
                               State Bar No. 07207300
                               Federal I.D. No. 2003
                               mfogler@foglerbrar.com
                               Robin O’Neil
                               State Bar No. 24079075
                               Federal I.D. No. 1618035
                               roneil@foglerbrar.com
                               2 Houston Center
                               909 Fannin, Suite 1640
                               Houston, Texas 77010
                               Telephone: (713) 481-1010
                               Facsimile: (713) 574-3224

                               Meg Boulware
                               State Bar No. 06117700
                               Federal I.D. No. 3411
                               mboulware@boulwarevaloir.com
                               Sparkle Ellison
                               State Bar No. 24082961
                               Federal I.D. No. 3277871
                               sellison@boulwarevaloir.com
                               2603 Augusta Drive, Suite 1350
                               Houston, Texas 77057
                               Telephone: (832) 369-7850
                               Facsimile: (713) 650-6458

                               ATTORNEYS FOR PLAINTIFF/
                               COUNTER-DEFENDANT CELLTEX
                               THERAPEUTICS CORPORATION
    Case 4:18-cv-01901 Document 160 Filed on 05/03/21 in TXSD Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on May 3, 2021, a true and correct copy of the foregoing
document was served on all counsel of record through the Court’s electronic filing
system.

                                                   /s/    Robin O’Neil
                                                          Robin O’Neil
